                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

INDUSTRIAL COMPONENTS OF LATIN
AMERICA, INC.,

      Plaintiff,

v.                                               CASE NO. 8:18-cv-1885-T-02AAS

SYNTRON MATERIAL HANDLING, LLC,

      Defendant.
                                        /
                                      ORDER

      The Court has now reviewed the entire record and is prepared to rule. The

hearing set for next week is cancelled as unnecessary. The Court enters this Order

on docket 8 (Defendant’s Motion to Dismiss) and docket 9 (Defendant’s Motion

for Summary Judgment).

      Concerning the Motion to Dismiss Count II, the Court denies without

prejudice. Defendant may reassert a motion for summary judgment as to this

statutory issue. In a precatory note to Plaintiff, this Court has an initial hesitancy

to strike as unconstitutional part of a foreign state’s statute to permit the statute

(once “amended” by this Court’s “blue pencil”) to be used as a sword.

      Concerning the Motion for Summary Judgment, Defendant seeks to bar the

claim due to accord and satisfaction. In other words, Defendant contends Plaintiff
agreed to take the $24,320.94 check as full settlement of the debt. A letter

transmitting the check “representing the final commission payment owed to you

per our calculations” is insufficient to establish, as a matter of law and fact at this

early juncture, a final accord and satisfaction.

      Plaintiff points out that discovery has yet to begin in this matter. At this

stage, viewing the record in a light most favorable to the nonmovant, Defendant

has not shown itself entitled to prevail as a matter of law and uncontested fact

under the doctrine of accord and satisfaction. Heuser v. Sunbelt Enterprises, Inc.,

537 So.2d 1071, 1074 (Fla. 1st DCA 1989). The Motion for Summary Judgment is

denied without prejudice.

      It is therefore ORDERED AND ADJUDGED that Defendant’s Motion to

Dismiss (Dkt. 8) and Defendant’s Motion for Summary Judgment (Dkt. 9) are

denied without prejudice.

      DONE AND ORDERED at Tampa, Florida, on December 11, 2018.



                                    s/William F. Jung
                                  WILLIAM F. JUNG
                                  UNITED STATES DISTRICT JUDGE
COPIES FURNISHED TO:
Counsel of Record




                                           -2-
